Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Rejections


1.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.      Claims 1-4 and 37-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.      It is unclear how the hardener can be present in an amount that is sufficient to essentially prevent hardening of the multi-component paint system in the coating installation for motor vehicle body parts.  The hardener is responsible for this hardening.  The only amount which could achieve the above noted claimed goal is if the hardener was present in an amount of zero.  The claim requires a non-zero amount of hardener by the instantly claimed “and at least one hardener”.  It appears to the examiner that the instantly claimed “wherein the hardener component is provided is an amount sufficient to essentially prevent hardening of the multi-component paint system in the coating installation for motor vehicle body parts” might actually 

The instantly claimed “is an amount” of the above phrase should possibly be “in an amount”.

For the sake of examination, the claims will be examined as including any amounts of hardener composition.

B.      The term "lower alcohol" in claim 2 is a relative term which renders the claim indefinite.  The term "lower alcohol" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One person’s “lower alcohol” is another’s “not a lower alcohol”.  The instant specification, page 44, lines 32-33 are noted.  However, “such as” shows that the lower alcohols there are not limiting.  It is not clear what alcohols are included by “lower alcohol” and what alcohols are excluded by “lower alcohol” due to the relative nature of “lower alcohol”.  The scope of the claim is therefore not clear.



C.      It is unclear what the basis is for the percentage of the instant claim 46, e.g. weight, molar, volume, or some other basis.  The scope of the claim is therefore not clear.

For the purposes of examination, any basis will be taken as reading on the instant claim 46.
The bases of claim 47 are particularly noted.  The prosecution history of parent application 13/509325 shows that there was not basis for these claimed bases in the parent application.

3.      The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


4.      The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.       Claims 1-4 and 37-47 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pat. No. 4794154 Benefiel.

Benefiel discloses adding a stabilizing amount of a compound having monofunctional reactivity towards isocyanate groups.  See Benefiel, column 6, lines 45-68, particularly lines 49-51.  These monofunctional compounds are the instantly claimed blocking agents, which are sometimes claimed as “block agents”, noting the instant claim 39 for example.  These compounds of Benefiel fall within the scope of the blocking agents or block agents of the instant claims 1, 2, 3, 4, 37, 38, 39, 40, 42, 43, 44, 46, and 47.  The function of the monofunctional stabilizer of Benefiel is to react with isocyanate groups to keep them from further polymerizing, which falls within the scope of the instant claims 3 and 42.  See Benefiel, column 6, lines 48-51.  The amount of stabilizer is 10 to 20 wt % based on the solids content.  See Benefiel, column 7, lines 17-24.  These amounts fall within the scope of the instant claims 46 and 47, which do not exclude the instantly claimed amounts being based on solids only.  The coating compositions of Benefiel contain the instantly claimed multi-component paint system which includes at least one paint component and at least one hardener component.  See Benefiel, column 1, lines 6-7, noting that the two-component urethane coating is a multi-component paint system.  See Benefiel, column 2, lines 59-68, noting that the blocked isocyanate component falls within the scope of the instantly claimed hardener and the component containing the isocyanate reactive compound falls within the scope of the instantly claimed paint component.  See Benefiel, column 8, lines 25-40, Table 1 of which Part A falls within the scope of the instantly claimed paint component and Part B falls within the scope of the instantly claimed hardener component.  The amount of blocking 
The stabilizers of Benefiel necessarily mix with solvents.  See Benefiel, column 7, lines 17-23.  Since Benefiel’s stabilizers are blocking agents and solvents, they necessarily are mixed with solvents.  See Benefiel, column 7, lines 25-30.  The stabilizers of Benefiel necessarily mix with these solvents.  These disclosures of Benefiel fall within the scope of the instant claims 37 and 38, noting that the stabilizer and solvents are also “solubilizers” because they solubilize the components for which they are solvents.
The stabilizers of Benefiel are monofunctional, as discussed above.  This meets the requirements of the instant claim 39.  The stabilizers of Benefiel are reactive upon mixing with the solvents of Benefiel which are discussed above.  This meets the requirements of the instant claim 40.  Any part of the sprayers of Benefiel could be contacted with a disposal agent.  This 

6.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PATRICK D NILAND/Primary Examiner, Art Unit 1762